Citation Nr: 0510451	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-23 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to higher rating(s) for service-connected 
bilateral plantar fasciitis.  

2.  Entitlement to higher rating(s) for service-connected 
psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from May 1993 to May 
2000.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a March 2000 rating decision in 
which the RO, inter alia, granted service connection and 
assigned noncompensable ratings for bilateral plantar 
fasciitis as well as for left thumb anesthesia.  
Additionally, the RO also granted service connection and 
assigned a 10 percent evaluation for psoriasis.  The 
effective date of the awards was May 1, 2000.  The veteran 
filed a notice of disagreement (NOD) in August 2000 with 
respect to the ratings assigned, and the RO issued a 
statement of the case (SOC) in September 2000.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2000.  

In a September 2002 decision, the Board denied the veteran's 
claim for an initial compensable evaluation for left thumb 
anesthesia.  At that time, the Board determined that further 
evidentiary development was warranted with respect to the 
veteran's claims for an initial compensable evaluation for 
bilateral plantar fasciitis and an initial evaluation in 
excess of 10 percent for psoriasis.  The Board undertook such 
development later in September 2002, pursuant to the version 
of 38 C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect. 

 Later, however, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board jurisdiction to consider the claims 
in light of evidence developed by Board but not considered by 
the RO was held to be invalid.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in July 2003, the 
Board remanded these matters to the RO for accomplishment of 
the actions directed by the Board.  After completing the 
requested actions, the RO assigned higher ratings for plantar 
fascitis and for psoriasis, of 10 and 30 percent, 
respectively, each from May 2, 2000 (as reflected in an April 
2004 rating action and the June 2004 supplemental SOC 
(SSOC)).  

For the reason expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on each of the claims on appeal is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on each of these claims.  

As noted above, in the March 2000 rating decision, the RO 
granted service connection, and assigned noncompensable and 
10 percent ratings, each, for bilateral plantar fasciitis and 
for psoriasis.  The RO assigned each an effective date of May 
1, 2000, based on the veteran's "projected" date of 
separation from service.  The veteran later separated from 
service on May 1, 2000.  In April 2004, the RO awarded higher 
ratings of 10 and 30 percent for bilateral plantar fasciitis 
and for psoriasis, respectively.  The RO assigned an 
effective date for each award of May 2, 2000.  

The pertinent legal authority provides that, if a claim for 
disability compensation is received within one year after 
separation from service, the effective date of the grant of 
service connection is the day following separation or the 
date entitlement arose.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2) (2004).  As noted above, the record 
reflects that the veteran was separated from service on May 
1, 2000.  As such, the effective date of the grants of 
service connection and initial awards of compensation for 
bilateral plantar fasciitis and for psoriasis should have 
been May 2, 2000, and not  May 1, 2000 (as reflected in the 
original rating action).  

In awarding the higher ratings for the disabilities at issue 
from May 2, 2000, it appears that, in April 2004, the RO may 
have been attempting to "correct" the effective date of May 
1, 2000 previously assigned for the grant of service 
connection and initial award of compensation for each 
disability.  However, this is not clearly indicated; rather, 
the April 2004 rating action simply makes no mention of the 
May 1, 2000 effective date previously assigned.  Hence, as 
the record currently exists, the Board would have to 
characterize the appeal as encompassing four issues-
entitlement to a higher rating for each disability in 
question on May 1, 2000, and entitlement to a higher rating 
for each disability in question from May 2, 2000.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings, and requiring consideration of staged 
rating-i.e., assignment of different ratings for different 
periods of time based on the facts found).  Surely, this is 
not what the RO intended.  

Accordingly, to ensure that all due process requirements are 
met in properly defining the issues on appeal, the RO should 
issue a rating decision that explicitly corrects the original 
March 2000 rating decision as to the effective date then 
assigned, and that clearly identifies May 2, 2000 as the 
effective date of the grant of service connection and the 
assignment of initial ratings for each disability at issue.  
[Parenthetically, the Board notes that the veteran is in no 
way prejudiced by the assignment of a May 2, 2000 effective 
date in lieu of previously assigned May 1, 2000 effective 
date, since the effective date of payment remains the same-
the first of the month following the effective date of the 
grant of service connection (June 1, 2000).  See 38 C.F.R. 
§ 3.31 (2004).  .

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should issue a rating decision 
that explicitly corrects the original 
March 2000 rating decision as to the 
effective date then assigned, and that 
clearly identifies May 2, 2000 as the 
effective date of the grant of service 
connection and the assignment of initial 
ratings for each disability at issue. 

2.  The RO must furnish to the veteran 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for its action, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


